Upon the Court’s own motion, the memorandum and order entered February 6, 2009 (59 AD3d 942 [2009], amended on rearg 63 AD3d 1671 [2009]) is further amended by deleting “as a matter of discretion in the interest of justice and” from the ordering paragraph and by deleting the fifth sentence of the memorandum and substituting the following sentences: “We reach this issue sua sponte, and we note that preservation is not required inasmuch as the ‘ “essential nature” of the right to be sentenced as provided by law’ is implicated (People v Fuller, 57 NY2d 152, 156 [1982]). To the extent that People v Jackson (23 AD3d 1057 [2005], Iv denied 6 NY3d 814 [2006]) holds otherwise, it is no longer to be followed.” Present: Smith, J.P., Centra, Feradotto and Gorski, JJ.